999 F.2d 540
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allan Neal RAWLINGS, Plaintiff-Appellant,v.VETERANS ADMINISTRATION MEDICAL CENTER, et al., Defendants-Appellees.
No. 92-6427.
United States Court of Appeals, Sixth Circuit.
July 6, 1993.

1
Before MARTIN and SILER, Circuit Judges, and WEBER, District Judge.*

ORDER

2
Allan Neal Rawlings, a pro se Kentucky resident, appeals a district court order dismissing his civil rights complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In October 1992, Rawlings moved the district court for leave to proceed in forma pauperis in order to file a civil complaint wherein he sought monetary relief from the Veterans Administration Medical Center in Louisville, Kentucky;  various medical personnel;  various Louisville firemen and police;  and a state official for allegedly obtaining copies of his medical records without a court order or his consent.   Rawlings did not state in what capacity he sued the state official.   The district court granted the motion to proceed in forma pauperis and then dismissed the complaint as frivolous pursuant to § 1915(d).


4
In his timely appeal, Rawlings argues that the district court erred by not giving him the opportunity to present his case.   He requests oral argument.


5
Dismissal of a complaint pursuant to 28 U.S.C. § 1915(d) is reviewed under the abuse of discretion standard.   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   The district court may sua sponte dismiss a complaint as frivolous if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).   Claims that lack an arguable basis in law include claims for which the defendants are clearly entitled to immunity and claims of infringement of a legal interest which clearly does not exist.   Neitzke, 490 U.S. at 327-28;   Lawler, 898 F.2d at 1199.


6
Upon review, we conclude that the district court did not abuse its discretion in dismissing Rawlings's complaint as frivolous.   See Denton, 112 S.Ct. at 1734.   Accordingly, we deny the request for oral argument and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation